DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Chad Bevins on 4/22/21.

IN THE CLAIMS
Claim 28 is further amended as follows: “said memory containing instructions executable by said processor whereby said apparatus is operative to:” has been amended to read “said memory containing instructions which, when executed by said processor, causes said apparatus to:”.
Claim 42 is further amended as follows: “said memory containing instructions executable by said processor whereby said apparatus is operative to:” has been amended to read “said memory containing instructions which, when executed by said processor, causes said apparatus to:”.

Response to Arguments
All outstanding rejections/objections are hereby withdrawn, in light of the claim amendments herein as well as Applicant's arguments.

Allowable Subject Matter
Claims 1-4, 8, 11-18, 22, 25-31, 35, 38-45, 49, 52-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 15, 28 and 42 are allowable over prior art since the prior art does not disclose or render obvious the limitations recited therein as interpreted in light of the specification and in view of applicant’s persuasive arguments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463